DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/347,437. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims merely contain trivial variations of the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. ("A statistical shape modeling approach for predicting subject-.
Regarding claim 1, Nguyen discloses A computer-implemented method for generating a skull surface of a live actor ("A statistical shape modeling approach for predicting subject-specific human skull from head surface," title), the method comprising: obtaining a plurality of facial scans of the live actor, each facial scan including a respective skin surface and respective sensing data ("surface head models can be easily reconstructed by portable sensors such as 3D scanners or 2D cameras … 3D head models can be accurately reconstructed using single images, laser scanners, and Microsoft Kinect sensors," pg. 2356, sec. 1, para. 2); obtaining, from a database, a tissue depth dataset including a plurality of tissues depths corresponding to a plurality of tissue depth points on a human face, wherein each tissue depth indicates a distance from a corresponding tissue depth point on the human face to a skull surface underneath the human face ("the trained model coefficient matrix B can well describe the variations of head–skull thicknesses at appropriate head/skull features throughout the varieties of the input head/skull data," pg. 2363, col. 2, para. 2); determining, from the plurality of facial scans, a three-dimensional facial skin  topology of the live actor ("surface head models can be easily reconstructed," pg. 2356, sec. 1, para. 2); and generating, from the three-dimensional facial skin topology and the tissue depth dataset, a skull surface topology ("a subject-specific skull shape was regressed from a new head surface using the trained coefficient matrix," pg. 2357, col. 2, para. 1).
Nguyen does not disclose the sensing data being indicative of facial muscle strains corresponding to the respective skin surface.
In the same art of facial animation, Kähler teaches generating skull surface data based on facial scan data and tissue depth data ("we operate on models acquired from range data … we use approximations of skull and jaw … by computing a single offset surface … small offset determined by the skin thickness," pg. 2, sec. 3.1), wherein sensing data is indicative of facial muscle strains corresponding to the respective skin surface ("the layout of the facial muscles are created semi-automatically, based on the face mesh," pg. 2, sec. 3; "Our muscle model is based on a piecewise linear representation ... A muscle can either contract towards the end attached to the skull (linear muscle) or towards a point (circular muscle)," pg. 2, sec. 3.2).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Kähler to Nguyen.  The motivation would have been to "allow to easily create animatable facial models from given face geometry" (Kähler, abstract).
Regarding claim 2, the combination of Nguyen and Kähler renders obvious determining, for a sampled point on the three-dimensional facial skin topology, a corresponding point on the skull surface based on a respective tissue depth corresponding to the sampled point; determining the skull surface topology by interpolating a plurality of determined corresponding points on the skull surface ("the trained model coefficient matrix B can well describe the variations of head–skull thicknesses at appropriate head/skull features," Nguyen, pg. 2363, col. 2, para. 2; "a subject-specific skull shape was regressed from a new head surface using the trained coefficient matrix … the skull vertices were parameterized into the positions of control points … we used the mean value coordinates as the parameters of the skull vertices," Nguyen, pg. 2357, col. 2, para. 1).
Regarding claim 5, the combination of Nguyen and Kähler renders obvious receiving, via a user interface, a user input to modify the skull surface topology; and modifying the skull surface topology according to the user input ("manual interventions (e.g., head and skull cutting) were performed during medical imaging processing and geometrical transformations," Nguyen, pg. 2368, col. 1, para. 1).
Regarding claims 8, 9, and 12, they are rejected using the same citations and rationales set forth in the rejections of claims 1, 2, and 5, respectively.
Regarding claims 15, 16, and 19, they are rejected using the same citations and rationales set forth in the rejections of claims 1, 2, and 5, respectively

Claims 6, 7, 13, 14, 20, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Kähler, and further in view of Haaga et al. (US 5,813,984; hereinafter "Haaga").
Regarding claim 6, the combination of Nguyen and Kähler does not disclose wherein the tissue depth dataset is selected from a plurality of tissue depth datasets based on a known characteristic of the live actor.
In the same art of skull and soft tissue modeling, Haaga teaches wherein the tissue depth dataset is selected from a plurality of tissue depth datasets based on a known characteristic of the live actor ("generating a forensic skull and soft tissue database … the differences between the outer skin surface and the outer skull surface are obtained to determine the tissue depth or thickness at investigated points… uses the average data, for a selected sex, race, age group," col. 1, lines 45-65).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Haaga to the combination of Nguyen and Kähler.  The motivation would have been to improve accuracy by tailoring the skull generation to a specific characteristic of the live actor.
Regarding claim 7, the combination of Nguyen, Kähler, and Haaga renders obvious wherein each dataset of the plurality of tissue depth datasets corresponds to any combination of following factors: race; age; gender; height; weight; and body mass index ("uses the average data, for a selected sex, race, age group," Haaga, col. 1, lines 45-65; see claim 6 for motivation to combine).
Regarding claims 13 and 14, they are rejected using the same citations and rationales set forth in the rejections of claims 6 and 7, respectively.
Regarding claims 20 and 21, they are rejected using the same citations and rationales set forth in the rejections of claims 6 and 7, respectively.

Allowable Subject Matter
Claims 3, 4, 10, 11, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 10, and 17, Nguyen discloses applying deep learning techniques to a skull generation system (pg. 2370, col. 2), but the disclosure is in the context of the training phase of the algorithm, where ground truth head topologies and skull topologies are known from CT images.  Neither Nguyen nor any other known prior art references teach or render obvious the claimed refining the skull surface topology via a neural network by learning the plurality of facial scans and using muscle or skin parameters derived from the plurality of facial scans as ground truth labels, i.e. using the live actor facial scans having unknown skull topology as ground truth labels in a neural network in the context of the claimed skull surface generation techniques of the independent claims.  Claims 4, 11, and 18 are free from the prior art based on their dependency on claims 3, 10, and 17, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611